343 F.2d 287
William HOLLAND, Appellant,v.UNITED STATES of America, Appellee.
No. 18400.
United States Court of Appeals District of Columbia Circuit.
December 18, 1964.

Mr. Francis C. Browne (appointed by this court), Washington, D. C., for appellant.
Mr. Jerome Nelson, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Paul A. Renne, Asst. U. S. Attys., were on the brief, for appellee.
Mr. Martin R. Hoffmann, Asst. U. S. Atty., also entered an appearance for appellee.
Before BAZELON, Chief Judge, and FAHY, WASHINGTON, DANAHER, BASTIAN, BURGER, WRIGHT and McGOWAN, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
On consideration of appellant's motion for leave to file his lodged petition for rehearing en banc, it is


2
ORDERED by the court en banc that appellant's aforesaid motion be granted and the Clerk is directed to file appellant's lodged petition for rehearing en banc, and on consideration whereof, it is


3
FURTHER ORDERED by the court en banc that appellant's petition for rehearing en banc is denied.


4
BAZELON, Chief Judge, would grant appellant's petition for rehearing en banc. See his dissenting statement in Hardy and Ferguson v. United States, 119 U.S.App.D.C. ___, 343 F.2d 233.


5
FAHY, Circuit Judge, did not participate in the foregoing order in so far as it pertains to the denial of appellant's petition for rehearing en banc.


6
WRIGHT, Circuit Judge, did not participate in the foregoing order.


7
WILBUR K. MILLER, Senior Circuit Judge, prior to his retirement on October 15, 1964, voted to deny appellant's aforesaid motion and petition.